Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest “ a content addressable storage system comprising a plurality of storage nodes each comprising at least one storage device, the content addressable storage system comprising separate logical and physical storage layers; each of the storage nodes further comprising: a processor coupled to a memory; and a set of processing modules configured to communicate over one or more networks with corresponding sets of processing modules on other ones of the storage nodes; the sets of processing modules of the storage nodes each comprising at least one control module and at least one data module; the control modules of the sets of processing modules of the storage nodes collectively implementing the logical storage layer of the content addressable storage system by mapping logical blocks targeted by input-output operations to respective content-based signatures for delivery to the data modules; the data modules of the sets of processing modules of the storage nodes collectively implementing the physical storage layer of the content addressable storage system by mapping content-based signatures received from the control modules to respective physical blocks in the storage devices of the storage nodes; the content addressable storage system being configured: to assign different portions of a logical address space of the logical storage layer of the content addressable storage system to respective ones of the control modules, to assign different portions of a content-based signature space of the physical storage layer of the content addressable storage system to respective ones of the data modules; to receive a plurality of tracks of data records in a count-key-data format; and to store the tracks in respective ones of the portions of the logical address space assigned to respective ones of the control modules; wherein each of the tracks is stored in its entirety in the portion of the logical address space assigned to a corresponding one of the control modules; and  4111496.01 wherein different data pages of a given one of the tracks are stored in different portions of the content-based signature space assigned to different ones of the data modules in accordance with variations in content between the different data pages.”

Claims 15 and 18 recite limitations similar to those of claim 1 above and thus are allowable for the reasons stated regarding claim 1 above.

Claims 2-12, 14, 16-17, and 19-21 are dependent from claims 1, 15, and 18 and are allowable by virtue of their dependency upon allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                           /TIM T VO/Supervisory Patent Examiner, Art Unit 2138